Citation Nr: 0309955	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  92-05 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, to include herniated cervical discs and arthritis.  


REPRESENTATION

Appellant represented by:	Mortimer C. Newton, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1990 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island that denied service 
connection for a cervical herniated disc.  In March 1993, and 
November 1995, the Board remanded the case to the RO for 
additional development.  By a decision in November 1997, the 
Board denied the appellant's claim.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (known then as the United States Court of 
Veterans Appeals) (hereinafter Court).  In July 1999, the 
Court vacated and remanded the case to the Board.  

The Board issued another decision in April 2000 again denying 
the veteran's claim.  The veteran appealed the Board's 
decision to the Court.  In March 2001, the parties to the 
appeal filed a Joint Motion for Remand and to Stay 
Proceedings.  By order of March 2001, the Court granted the 
motion and remanded the case to the Board.  

In June 2002, the Board remanded the case to the RO in order 
to afford the veteran a hearing before a Member of the Board 
(now referred to as Veterans Law Judge).  The veteran was 
afforded a hearing before the undersigned Veterans Law Judge 
in November 2002.  

In April 2003, the Board notified the veteran and his 
attorney as to changes in the laws and regulations brought 
about by passage of the Veterans Claims Assistance Act of 
2000 (VCAA).  The notice was sent pursuant to the Board's 
authority set forth in 38 C.F.R. § 19.9(A)(2)(ii).  In 
response to the Board's letter, the veteran's attorney 
submitted additional VA treatment records.  



REMAND

Initially, review of the claims file reveals that additional 
action by the RO is warranted on the claim for service 
connection for a cervical spine disorder, to include 
herniated cervical discs and arthritis.  

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

Initially, the Board notes that, in an April 2003 letter, the 
Board requested that the appellant provide information and 
evidence to substantiate his claim.  However, the record does 
not include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain to service connection claim currently on appeal, 
to particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the department 
to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO, not the Board, is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to comply with the Court's decision 
referenced above and to ensure that the appellant is afforded 
full due process of law.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

1.  The RO should furnish to the 
appellant and his attorney a letter 
notifying the appellant of the VCAA, and 
the duties to notify and assist imposed 
thereby, specifically in regards to the 
claim currently on appeal.  The letter 
should include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
substantiate that claim.

To ensure that the duty to notify the 
appellant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the 
appellant provide sufficient information 
to enable it to obtain any pertinent 
evidence not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should also invite the 
appellant to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit. 

2.  After receiving the appellant's 
response, the RO should assist the 
appellant in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim of 
entitlement to service connection for a 
cervical spine disability in light of all 
pertinent evidence, including that 
recently submitted to the Board, and 
legal authority. 

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his attorney an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of VCAA laws and regulations, 
and clear reasons and bases for the RO's 
determinations) and afford the appellant 
and his attorney the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




